 

Exhibit 10.2

 

RESTRICTED SHARE AWARD AGREEMENT

 

                THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made
and entered into as of the        day of                        , 20     (the
“Grant Date”), between ACI Worldwide, Inc., a Delaware corporation (the
“Corporation”), and                            (the “Grantee”). Capitalized
terms not otherwise defined herein shall have the meaning ascribed to such terms
in the ACI Worldwide, Inc. 2005 Equity and Performance Incentive Plan, as
amended (the “Plan”).

 

WHEREAS, the Board of Directors of the Corporation has duly adopted, and the
stockholders of the Corporation have approved, the 2005 Equity and Performance
Incentive Plan, as amended (the “Plan”), which authorizes the Corporation to
grant to eligible individuals restricted shares of the Corporation’s common
stock, par value of $0.005 per share (the “Common Shares”); and

 

                WHEREAS, the Compensation Committee of the Board of Directors of
the Corporation (the “Committee”) has determined that it is desirable and in the
best interests of the Corporation and its stockholders to grant the Grantee a
certain number of restricted shares of the Corporation’s Common Shares in order
to provide the Grantee with an incentive to advance the interests of the
Corporation, all according to the terms and conditions set forth herein and in
the Plan.

 

         NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:

 

                1.             Grant of Restricted Shares.

 

                                (a)           The Corporation hereby grants to
the Grantee an award (the “Award”) of            Common Shares (the “Shares” or
the “Restricted Shares”) on the terms and conditions set forth in this Agreement
and as otherwise provided in the Plan.

 

                                (b)           The Grantee’s rights with respect
to the Award shall remain forfeitable at all times prior to the dates on which
the restrictions shall lapse in accordance with Sections 2 and 3 hereof.

 

                2.             Terms and Rights as a Stockholder.

 

                                (a)           Except as provided herein and
subject to such other exceptions as may be determined by the Committee in its
discretion, the “Restricted Period” for Restricted Shares granted herein shall
expire as to                      Restricted Shares awarded hereunder on [the
first anniversary of the Grant Date] and as to              Restricted Shares on
[each of the second, third and fourth anniversaries of the Grant Date] (in each
case as such number may be adjusted in accordance with Section 7 hereof).

 

                                (b)           The Grantee shall have all rights
of a stockholder with respect to the Restricted Shares, including the right to
receive dividends and the right to vote such Shares, subject to the following
restrictions:

 

                                (i)            the Grantee shall not be entitled
to delivery of the stock certificate for any Shares until the
                                                expiration of the Restricted
Period as to such Shares;

 

                                (ii)           none of the Restricted Shares may
be sold, assigned, transferred, pledged, hypothecated or otherwise

                                                encumbered or disposed of during
the Restricted Period as to such Shares; and

 

 

1

--------------------------------------------------------------------------------


 

 

                                (iii)          except as otherwise determined by
the Committee at or after the grant of the Award hereunder, if

                                                the Grantee’s employment with
the Corporation or any Subsidiary is terminated at any time for any

                                                reason, any of the Restricted
Shares as to which the Restricted Period has not expired shall be         

                                                forfeited, and all rights of the
Grantee to such Shares shall terminate, without further obligation on  

the part of the Corporation and ownership of all such forfeited Restricted
Shares shall be transferred back to the Corporation.

 

                                                Any Shares, any other securities
of the Corporation and any other property (except for cash dividends)
distributed with respect to the Restricted Shares shall be subject to the same
restrictions, terms and conditions as such Restricted Shares.

 

                                                In order to facilitate the
transfer back to the Corporation of any Restricted Shares that are forfeited and
cancelled as described herein, including a transfer as payment of required
withholding taxes as set forth in Section 9 of this Agreement, Grantee shall,
upon the request of the Corporation, provide a stock power or other instrument
of assignment (including a power of attorney) endorsed in blank, with a
guarantee of signature if deemed necessary or appropriate by the Corporation.

 

                                (c)           Notwithstanding the foregoing, the
Restricted Period shall automatically terminate as to all Restricted Shares
awarded hereunder (as to which such Restricted Period has not previously
terminated) upon the occurrence of the following events:

 

                                (i)            termination of the Grantee’s
employment with the Corporation or a Subsidiary which results from the
                 

                                                Grantee’s death or Disability
(as defined in Section 22(e)(3) of the Code); or

 

                                [(ii)          the occurrence of a Change in
Control as defined in Exhibit A attached hereto and incorporated by
                                                reference.]

 

                3.             Termination of Restrictions.

 

                                (a)           Upon the expiration or termination
of the Restricted Period as to any portion of the Restricted Shares, or at such
earlier time as may be determined by the Committee, all restrictions set forth
in this Agreement or in the Plan relating to such portion of the Restricted
Shares shall lapse as to such portion of the Restricted Shares, and a stock
certificate for the appropriate number of Shares, free of the restrictions and
restrictive stock legend, shall be delivered to the Grantee or the Grantee’s
beneficiary or estate, as the case may be, pursuant to the terms of this
Agreement.

 

                                (b)           Notwithstanding the foregoing, the
expiration or termination of the Restricted Period as to any portion of
Restricted Shares shall be delayed in the event the Corporation reasonably
anticipates that the expiration or termination of the Restriction Period, or the
delivery of unrestricted Shares would constitute a violation of federal
securities laws or other applicable law.  If the expiration or termination of
the Restriction Period, or the delivery of unrestricted Shares, is delayed by
the provisions of this Section 3(b), such expiration, termination and/or
delivery shall occur at the earliest date at which the Corporation reasonably
anticipates such expiration, termination or delivery will not cause a violation
of federal securities laws or other applicable law.  For purposes of this
Section 3(b), the delivery of Shares that would cause inclusion in gross income
or the application of any penalty provision or other provision of the Code is
not considered a violation of applicable law.

 

 

2

--------------------------------------------------------------------------------


 

                4.             Delivery of Shares.

 

                                (a)           As of the date hereof,
certificates representing the Restricted Shares shall be registered in the name
of the Grantee and held by the Corporation or transferred to a custodian
appointed by the Corporation for the account of the Grantee subject to the terms
and conditions of the Plan and shall remain in the custody of the Corporation or
such custodian until their delivery to the Grantee or Grantee’s beneficiary or
estate as set forth in Sections 4(b) and (c) hereof or their reversion to the
Corporation as set forth in Section 2(b) hereof.

 

                                (b)           Certificates representing
Restricted Shares in respect of which the Restricted Period has lapsed pursuant
to this Agreement shall be delivered to the Grantee as soon as practicable
following the date on which the restrictions on such Restricted Shares lapse
subject to Section 9 below.

 

                                (c)           Certificates representing
Restricted Shares in respect of which the Restricted Period lapsed upon the
Grantee’s death shall be delivered to the executors or administrators of the
Grantee’s estate as soon as practicable following the receipt of proof of the
Grantee’s death satisfactory to the Corporation subject to Section 9 below.

 

                                (d)           Each certificate representing
Restricted Shares shall bear a legend in substantially the following form:

 

 

 

 

 

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO

 

 

THE TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST

 

 

TRANSFER) CONTAINED IN THE ACI WORLDWIDE, INC. 2005 EQUITY AND PERFORMANCE

 

 

INCENTIVE PLAN (THE “PLAN”) AND THE RESTRICTED SHARE AWARD AGREEMENT (THE

 

 

“AGREEMENT” BETWEEN THE OWNER OF THE RESTRICTED SHARES REPRESENTED

 

 

HEREBY AND ACI WORLDWIDE, INC. (THE “CORPORATION”). THE RELEASE OF SUCH

 

 

SHARES FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE

 

 

WITH THE PROVISIONS OF THE PLAN AND THE AGREEMENT, COPIES OF WHICH ARE ON

 

 

FILE AT THE CORPORATION.

 

                5.             Effect of Lapse of Restrictions. To the extent
that the Restricted Period applicable to any Restricted Shares shall have
lapsed, the Grantee may receive, hold, sell or otherwise dispose of such Shares
free and clear of the restrictions imposed under the Plan and this Agreement.

 

                6.             No Right to Continued Employment. The grant of
the Restricted Shares is discretionary and shall not be construed as giving
Grantee the right to be retained in the employ of the Corporation or any
Subsidiary and shall not be considered to be an employment contract or a part of
the Grantee’s terms and conditions of employment or of the Grantee’s salary or
compensation and the Corporation or any Subsidiary may at any time dismiss
Grantee from employment, free from any liability or any claim under the Plan.

 

                7.             Adjustments.        In the event of any change in
the number of Shares by reason of a merger, consolidation, reorganization,
recapitalization, or similar transaction, or in the event of a stock dividend,
stock split, or distribution to stockholders (other than normal cash dividends),
the Committee shall adjust the number and class of shares subject to outstanding
Restricted Shares and other value determinations applicable to outstanding
Restricted Shares.  No adjustment provided for in this Section 7 shall require
the Corporation to issue any fractional share.

 

 

3

--------------------------------------------------------------------------------


 

                8.             Amendments. Subject to any restrictions contained
in the Plan, the Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate, the Award,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination which would
adversely affect the rights of the Grantee or any holder or beneficiary of the
Award shall not to that extent be effective without the consent of the Grantee,
holder or beneficiary affected. Any amendment to the Plan shall be deemed to be
an amendment to this Agreement to the extent that the amendment is applicable
hereto.  The terms and conditions of this Agreement may not be modified, amended
or waived, except by an instrument in writing signed by a duly authorized
executive officer at the Corporation.

 

                9.             Withholding of Taxes.

 

(a)           The Grantee shall be liable for any and all taxes, including
withholding taxes, arising out of this grant or the vesting of Restricted Shares
hereunder. In the event that the Corporation or the  Grantee's employer (the
"Employer") is required to withhold taxes as a result of the grant or vesting or
subsequent sale of Shares hereunder, the Grantee shall at the election of the
Corporation, in its sole discretion, either (i) surrender a sufficient number of
whole Shares for which the Restricted Period has expired or other Common Shares
owned by the Grantee, having a fair market value, as determined by the
Corporation on the last day of the Restricted Period equal to the amount of such
taxes, or (ii) make a cash payment, as necessary to cover all applicable
required withholding taxes and required social security/insurance contributions
at the time the restrictions on the Restricted Shares lapse, unless the
Corporation, in its sole discretion, has established alternative procedures for
such payment. If the number of shares required to cover all applicable
withholding taxes and required social security/insurance contributions includes
a fractional share, then Grantee shall deliver cash in lieu of such fractional
share. All matters with respect to the total amount to be withheld shall be
determined by the Corporation in its sole discretion.

 

(b)           Regardless of any action the Corporation or the Grantee’s Employer
takes with respect to any or all income tax, social security/insurance, payroll
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
the Grantee acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by him is and remains the Grantee’s responsibility
and that the Corporation and or the Employer (i) make no representations nor
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this grant of Restricted Shares, including the grant, vesting or
release, the subsequent sale of Shares and receipt of any dividends; and (ii) do
not commit to structure the terms or any aspect of this grant of Restricted
Shares to reduce or eliminate the Grantee’s liability for Tax-Related Items. The
Grantee shall pay the Corporation or the Employer any amount of Tax-Related
Items that the Corporation or the Employer may be required to withhold as a
result of the Grantee’s participation in the Plan or the Grantee’s receipt of
Restricted Shares that cannot be satisfied by the means previously described
above in Section 9(a). The Corporation may refuse to deliver the Shares related
thereto if the Grantee fails to comply with the Grantee’s obligations in
connection with the Tax-Related Items.

 

(c)           Grantee will notify the Corporation in writing if he or she files
an election pursuant to Section 83(b) of the Code.  The Grantee understands that
he or she should consult with his or her tax advisor regarding the advisability
of filing with the Internal Revenue Service an election under 83(b) of the Code,
which must be filed no later than thirty (30) days after the date of the
acquisition of the Shares pursuant to this Agreement, the Grant Date.  This time
period cannot be extended.  The Grantee acknowledges that timely filing of a
Section 83(b) election is the Grantee’s sole responsibility.

 

10.          Plan Governs and Entire Agreement. The Plan is incorporated herein
by reference. The Grantee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all of the terms and provisions thereof.  The Plan and
this Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof.  The terms of this Agreement are subject to, and
governed by, in all respects the terms and conditions of the Plan, and in the
case of any inconsistency between the terms of this Agreement and the terms of
the Plan, the terms of the Plan shall govern.

 

11.          Severability. If any provision of this Agreement is, or becomes, or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any person or the Award, or would disqualify the Plan or Award under any laws
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or, if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, person or Award, and the remainder of the Plan and
Award shall remain in full force and effect.

 

 

4

--------------------------------------------------------------------------------


 

12.          Successors in Interest. This Agreement shall inure to the benefit
of and be binding upon any successor to the Corporation. This Agreement shall
inure to the benefit of the Grantee’s legal representatives. All obligations
imposed upon the Grantee and all rights granted to the Corporation under this
Agreement shall be binding upon the Grantee’s heirs, executors, administrators
and successors.

 


                13.          NON-ASSIGNABILITY.  THE RESTRICTED SHARES ARE
PERSONAL TO THE GRANTEE AND MAY NOT BE SOLD, EXCHANGED, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF BY THE GRANTEE UNTIL THE RESTRICTED
PERIOD EXPIRES OR TERMINATES AS PROVIDED IN THIS AGREEMENT; PROVIDED, HOWEVER,
THAT THE GRANTEE’S RIGHTS WITH RESPECT TO SUCH RESTRICTED SHARES MAY BE
TRANSFERRED BY WILL OR PURSUANT TO THE LAWS OF DESCENT AND DISTRIBUTION.  ANY
PURPORTED TRANSFER OR ENCUMBRANCE IN VIOLATION OF THE PROVISIONS OF THIS
SECTION 13, SHALL BE VOID, AND THE OTHER PARTY TO ANY SUCH PURPORTED TRANSACTION
SHALL NOT OBTAIN ANY RIGHTS TO OR INTEREST IN SUCH RESTRICTED SHARES.


 


14.          COMPLIANCE WITH SECTION 409A OF THE CODE.  TO THE EXTENT
APPLICABLE, IT IS INTENDED THAT THIS AGREEMENT AND THE PLAN COMPLY WITH THE
PROVISIONS OF SECTION 409A OF THE CODE, SO THAT THE INCOME INCLUSION PROVISIONS
OF SECTION 409A(A)(1) OF THE CODE DO NOT APPLY TO THE GRANTEE.


 


15.       MISCELLANEOUS.


 


                                (A)           THE INTERPRETATION AND
CONSTRUCTION BY THE BOARD OF DIRECTORS AND/OR THE COMMITTEE OF ANY PROVISION OF
THE PLAN OR THIS AGREEMENT SHALL BE FINAL AND CONCLUSIVE UPON THE GRANTEE, THE
GRANTEE’S ESTATE, EXECUTOR, ADMINISTRATOR, BENEFICIARIES, PERSONAL
REPRESENTATIVE AND GUARDIAN AND THE CORPORATION AND ITS SUCCESSORS AND ASSIGNS.


 


                                (B)           THIS AGREEMENT AND ITS VALIDITY,
INTERPRETATION, PERFORMANCE AND ENFORCEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF DELAWARE OTHER THAN THE CONFLICT OF LAWS PROVISIONS OF SUCH LAWS.


 

                                (c)           If the Grantee has received this
or any other document related to the Plan translated into a language other than
English and if the translated version is different than the English version, the
English version will control.

 


                                (D)           NO RULE OF STRICT CONSTRUCTION
SHALL BE IMPLIED AGAINST THE CORPORATION, THE COMMITTEE OR ANY OTHER PERSON IN
THE INTERPRETATION OF ANY OF THE TERMS OF THE PLAN, THIS AGREEMENT OR ANY
RULE OR PROCEDURE ESTABLISHED BY THE COMMITTEE.


 

                                (e)           Wherever the word “Grantee” is
used in any provision of this Agreement under circumstances where the provision
should logically be construed to apply to the executors, the administrators, or
the person or persons to whom the Restricted Shares may be transferred by will
or the laws of descent and distribution, the word “Grantee” shall be deemed to
include such person or persons.

 

                                (f)            Grantee agrees, upon demand of
the Corporation or the Committee, to do all acts and execute, deliver and
perform all additional documents, instruments and agreements which may be
reasonably required by the Corporation or the Committee, as the case may be, to
implement the provisions and purposes of this Agreement and the Plan.

 


                                (G)           ALL NOTICES UNDER THIS AGREEMENT
TO THE CORPORATION MUST BE DELIVERED PERSONALLY OR MAILED TO THE CORPORATION AT
ITS PRINCIPAL OFFICE, ADDRESSED TO THE ATTENTION OF STOCK PLAN ADMINISTRATION. 
THE CORPORATION’S ADDRESS MAY BE CHANGED AT ANY TIME BY WRITTEN NOTICE OF SUCH
CHANGE TO THE GRANTEE.  ALSO, ALL NOTICES UNDER THIS AGREEMENT TO THE GRANTEE
WILL BE DELIVERED PERSONALLY OR MAILED TO THE GRANTEE AT HIS OR HER ADDRESS AS
SHOWN FROM TIME TO TIME IN THE CORPORATION’S RECORDS.


 

 

5

--------------------------------------------------------------------------------


 

                16.          Resolution of Disputes. Any dispute or disagreement
which may arise under, or as a result of, or in any way related to, the
interpretation, construction or application of this Agreement shall be
determined by the Committee. Any determination made hereunder shall be final,
binding and conclusive on the Grantee and the Corporation for all purposes.

 

17.          Consent To Transfer Personal Data.  By accepting this Award,
Grantee voluntarily acknowledges and consents to the collection, use, processing
and transfer of personal data as described in this Section 17. Grantee is not
obliged to consent to such collection, use, processing and transfer of personal
data. However, failure to provide the consent may affect Grantee’s ability to
participate in the Plan. The Corporation and its Subsidiaries hold certain
personal information about Grantee, that may include Grantee’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any shares of
stock held in the Corporation, or details of any entitlement to shares of stock
awarded, canceled, purchased, vested, or unvested, for the purpose of
implementing, managing and administering the Plan (“Data”)  The Corporation
and/or its Subsidiaries will transfer Data amongst themselves as necessary for
the purpose of implementation, administration and management of Grantee’s
participation in the Plan, and the Corporation and/or any of its Subsidiaries
may each further transfer Data to any third parties assisting the Corporation in
the implementation, administration and management of the Plan. These recipients
may be located throughout the world, including the United States. Grantee
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing Grantee’s participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of stock on Grantee’s behalf by a broker or other
third party with whom Grantee or the Corporation may elect to deposit any shares
of stock acquired pursuant to the Plan. Grantee may, at any time, review Data,
require any necessary amendments to it or withdraw the consents herein in
writing by contacting the Corporation; however, withdrawing consent may affect
Grantee’s ability to participate in the Plan.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

6

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Restricted Share
Award Agreement, or caused this Restricted Share Award Agreement to be duly
executed on their behalf, as of the day and year first above written.

 

ACI Worldwide, Inc.

Grantee:

 

 

 

By:

 

 

By:

 

Philip G. Heasley, CEO and President

 

<Name>

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDRESS FOR NOTICE TO GRANTEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number

Street

Apt.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City

State

Zip Code

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SS#

Hire Date

 

After completing this page, please make a copy for your records and return it to
Stock Plan Administration, ACI Worldwide, Inc.  224 South 108 Avenue, Omaha, NE 
68154

 

2005 Equity and Performance Incentive Plan — US Restricted Share Award Agreement

 

<Number> Shares

<Date>

 

 

7

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

For purposes of this Agreement, “Change in Control” means:

 

(a)     Any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then-outstanding shares of common stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that, for purposes of this Section 9(a), the following
acquisitions shall not constitute a Change in Control:  (A) any acquisition
directly from the Corporation, (B) any acquisition by the Corporation, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any company controlled by, controlling or under
common control with the Corporation, or (D) any acquisition by any corporation
pursuant to a transaction that complies with (c)(A), (c)(B) and (c)(C) set forth
below;

 

(b)     Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(c)     Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Corporation Common Stock and the Outstanding
Corporation Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Corporation or all or substantially all of
the Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Corporation Common Stock and the
Outstanding Corporation Voting Securities, as the case may be, (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from

 

 

8

--------------------------------------------------------------------------------


 

 

such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

 

(d)     Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------